73 F.3d 371NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, ex rel., Plaintiff/Appellee,MORTGAGES, INC., Qui tam Plaintiff/Appellant,v.LAWYERS TITLE INSURANCE CORPORATION, a Virginia corporation,Defendant/Appellee.
No. 94-15914.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 15, 1995.Decided Dec. 15, 1995.

Before:  NORRIS, BEEZER, and TROTT, Circuit Judges.


1
ORDER*


2
At oral argument, counsel stipulated that qui tam plaintiff/appellant Mortgages, Inc. is not seeking to set aside the settlement agreements between the government and appellee.  Mortgages, Inc. seeks only an award of attorneys' fees.  Because the appellant's request for attorneys' fees is still pending before the district court, this appeal is interlocutory and we dismiss it for lack of appellate jurisdiction.  See 28 U.S.C. Sec. 1291.


3
We also hold that this appeal is frivolous;  the result is obvious and appellant's arguments are wholly without merit.  See In re Becraft, 885 F.2d 547, 548 (9th Cir.1989) (citations omitted).  We therefore ORDER counsel for appellant to pay double costs as a sanction for filing a frivolous appeal or to show cause, within thirty days of the filing of this order, why such a sanction would be unwarranted.  See Fed.R.App.P. 38;  Ninth Circuit General Orders Sec. 10.9.


4
APPEAL DISMISSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3